DETAILED ACTION
This office action is in response to the amendments to the claims filed on 13 July 2021.  Claims 1, 3 – 6, 10 and 11 are pending and currently being examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 – 6, 10 and 11 are objected to because of the following informalities: 
In Re Claim 1, the phrases “drive machine first bearing” and “drive machine second bearing” occurring four times each in Lines 15 – 16, Lines 21 – 22, Lines 25 – 26 and Line 26 would be clearer if replaced with the phrases --first drive machine bearing-- and -- second drive machine bearing-- respectively.
In Re Claim 1, the phrases “compressor first bearing” and “compressor second bearing” occurring four times each in Line 19, Lines 22 – 23, Line 26 and Line 28 would be clearer if replaced with the phrases --first compressor bearing-- and -- second compressor bearing-- respectively.
In Re Claim 1, the phrase “a plurality of drain pipings that returns” in Line 24 would be clearer if replaced with the phrase --a plurality of drain pipings that return--.
In Re Claim 1, the phrase “and that is connected to” in Lines 26 – 27 would be clearer if replaced with the phrase “and that are connected to--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the phrase “arranged side by side in an axial direction in which the first axis extends with respect to the rotational driving machine” in Lines 4 is not clear as to what it means because “Da” in Figure 2 is not collinear with “C1” (“Da” is parallel to “C1”).  For the purpose of prior art analysis, the phrase --arranged side by side in an axial direction which is parallel to the direction in which the first axis extends with respect to the rotational driving machine-- will be assumed instead.
In Re Claim 1, with reference to the phrase “extends and overlaps the drive machine first bearing” in Line 21, it is not clear what it means to extend the drive machine first bearing (the tank is clearly separate from the bearings).  For the purpose of prior art analysis, the phrase --extends parallel to the axial direction and overlaps the drive machine first bearing-- will be assumed instead.
In Re Claim 1, the phrase “that returns the lubricating oil” in Lines 24 – 25 is indefinite because it is not clear where the lubricating oil is being returned.  For the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (Japanese Patent JP S 61 – 151097 provided in applicant’s IDS) in view of McMaster (US Patent 5,220,978 A) and in view of Douglas (US Patent 2,609,065 A) and further in view of Sorg (US Patent 3,176,913 A).

    PNG
    media_image1.png
    515
    838
    media_image1.png
    Greyscale

Annotated Figure 5 of Mitsubishi
In Re Claim 1, In Re Claim 1, the Figures 5 and 6 embodiment of Mitsubishi discloses A compressor module (translation page 2 discloses a “turbo blower and a compressor’) comprising: a rotational driving machine (08) having an output shaft (connected to transmission 02, Figure 5) which is rotationally driven around a first axis (“C1” – see annotated figure 5 above); a compressor (blower 01 is shown in Figure 5 as a typical centrifugal compressor) which is arranged side by side in an axial direction which is parallel to the direction in which the first axis extends with respect to the rotational driving machine (08) (see annotated figure 5 above), to which rotation of the output shaft (connected to transmission 02, Figure 5) is transmitted (the motor 08 drives the compressor 01 through transmission 02) (Page 2 of Translation, Lines 6 – 10); a base plate (03) which supports the rotational driving machine (08) and the compressor (01) from below in a vertical direction (see Figure 6), and is larger than the rotational 
However, Mitsubishi does not disclose that the lubricant is also used in the rotational driving machine and the compressor and that the tubular tank main body overlaps the two bearings in the rotational driving machine and the two bearings of the compressor.
Nevertheless, McMaster discloses that the rotational driving machine (10) has a first drive machine bearing (23) and a second drive machine bearing (24) that rotatably support the output shaft (14) (Column 2, Lines 40 – 65), and wherein the compressor module (10, 11) further comprises a plurality of drain pipings (27; Column 2, Lines 61 - 62) that return the lubricating oil to the storage tank (26, 31) from the first drive machine bearing (23) and the second drive machine second bearing (24), and that is connected to the first drive machine first bearing (23) and the second drive machine bearing (24) (Figure 1 and Column 2, Lines 61 - 65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first drive machine 
However, Mitsubishi and McMaster do not disclose that the lubricant is also used in the compressor and that the tubular tank main body overlaps the two bearings in the rotational driving machine and the two bearings of the compressor.

    PNG
    media_image2.png
    642
    954
    media_image2.png
    Greyscale

Annotated Figure 1 of Douglas
Nevertheless, Douglas discloses that the compressor (6) has: a rotor (1) that rotates by transmitting a rotation of the output shaft (turbine section of composite shaft 1) (Column 2, Line 5); and a first compressor bearing (2) and a second compressor bearing (3) that rotatably support the rotor (1) around a second axis (central axis of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first compressor bearing, second compressor bearing and the plurality of lubricant supply and drain pipings as taught by Douglas into the compressor of Mitsubishi / McMaster for the purpose of supporting the rotor of the compressor and lubricating the bearings.
However, Mitsubishi, McMaster and Douglas do not disclose that the tank main body overlaps the two bearings in the rotational driving machine and the two bearings of the compressor.

    PNG
    media_image3.png
    610
    765
    media_image3.png
    Greyscale

Annotated Figure 2 of Sorg
Nevertheless, Figure 2 of Sorg discloses a rotational driving machine (2) and a compressor (1).  The axial direction extends from left to right in figure 2.  The tank main body (4) extends parallel to the axial direction (the horizontal central axis of 4 extends from left to right in the figure) and overlaps the first drive machine bearing (inside 2), the second drive machine second bearing (inside 2), the first compressor bearing (inside 1), and the second compressor bearing (inside 1) (see annotated figure 1 above, since the tubular tank main body overlaps the entire compressor and the rotational driving machine, any bearings inside the compressor and rotational driving machine would 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extent of the tubular tank main body of Mitsubishi / McMaster / Douglas so that it overlaps the compressor and the rotational driving machine (and by doing so overlapping the bearings on the inside) when viewed in a direction orthogonal to the axial direction as taught by Sorg for the purpose of increasing the storage capacity of the storage tank.

In Re Claim 3, Mitsubishi, McMaster, Douglas and Sorg disclose all the limitations of Claim 1, and although Mitsubishi does not disclose the plurality of drain pipings, however, McMaster discloses that the plurality of drain pipings (60 in Figure 2) is connected to a side surface of the tank main body (61, see Figure 1 where 60 connects to 61) (see Figures 1 and 2 and Column 2, Lines 61 - 65).

In Re Claim 4, Mitsubishi, McMaster, Douglas and Sorg disclose all the limitations of Claim 3, however, McMaster discloses that the plurality of drain pipings (60 in Figure 2) is inclined (see Figure 2 where the two labels “60” point) so as to extend downward in the vertical direction (the vertical direction is the up down direction in Figures 1 and 2) and extend in the width direction (horizontal direction in Figure 1) toward the tank main body (61) (see Figures 1 and 2 and Column 2, Lines 61 - 65).

In Re Claim 6, Mitsubishi, McMaster, Douglas and Sorg disclose all the limitations of Claim 1, although Mitsubishi does not disclose a lubricating oil supply device configured to supply the lubricating oil to the rotational driving machine and the compressor, however, McMaster discloses a lubricating oil supply device (28) that is configured to supply the lubricating oil to the rotational driving machine (10) and the compressor (11) is provided on the tank main body (26, 31) (see Figure 3 for its location relative to the tank main body) (Figures 1 and 3, and Column 3, Lines 6 – 8).


Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (Japanese Patent JP S 61 – 151097 provided in applicant’s IDS) in view of McMaster (US Patent 5,220,978 A) and in view of Douglas (US Patent 2,609,065 A) and in view of Sorg (US Patent 3,176,913 A) and further in view of Muir (US Patent 5,626,468 A).
In Re Claims 5, 10 and 11, Mitsubishi, McMaster, Douglas and Sorg disclose all the limitations of Claim 1, 3 and 4 respectively, however they are silent with regards to the details of the base plate such as the beams.
Nevertheless, Muir discloses that the base plate (10 / 20, top view shown in Figure 2) includes a first beam portion (beams 26 and 28, OR end beams 152) which is provided with a space in the axial direction (between 26 and 28) and extends in the width direction as depicted, and a second beam portion (beams 148 and 150) which is provided with a space in the width direction (between 148 and 150) and extends in the axial direction as depicted, and wherein the tank main body (52) is fixed to a side 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first beam portion and a second beam portion as taught by Muir into the base plate of Mitsubishi / McMaster / Douglas / Sorg for the purpose of creating a safe load path to transfer the weight of the compressor and rotational driving machine to the foundations and to the ground.


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  

    PNG
    media_image4.png
    453
    743
    media_image4.png
    Greyscale

.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746